United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Moline, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1540
Issued: February 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 9, 2012 appellant filed a timely appeal from a June 4, 2012 merit decision of the
Office of Workers’ Compensation Programs (OWCP) regarding a schedule. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant sustained more than one percent impairment of the left leg
for which she received a schedule award.
On appeal, appellant contends that she sustained a significant impairment of the left ankle
affecting her work, recreational and personal activities.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on September 4, 2007 appellant, then a 41-year-old city letter
carrier, sustained a left ankle sprain and strain and left tibial tendinitis with contracture of the
tendon sheath after she walked on plant debris while delivering mail.
Dr. Peter F. Alward, an attending Board-certified orthopedic surgeon, submitted reports
from September 24 to November 8, 2007. He diagnosed a left ankle sprain with posterior tibial
tendinitis due to the September 4, 2007 work incident. Dr. Alward obtained x-rays showing no
fracture or dislocation of the left ankle. A December 2007 magnetic resonance imaging scan
showed a tendon tear in the left ankle.
On February 13, 2008 appellant was treated by Drs. Helena Reid and Eric C. Palmquist,
attending podiatrists. In reports through December 9, 2008, the physicians diagnosed a partial
tear of the posterior tibial tendon with tenosynovitis, complicated by pes planus and a calcaneal
valgus deformity. On December 11, 2008 Dr. Reid and Dr. Palmquist performed a left
medializing calcaneal slide osteotomy, a transfer of the flexor digitorum longus to the posterior
tibial tendon and an endoscopic gastrocnemius resection. OWCP approved the procedure.
Appellant was off work from December 11, 2008 to March 21, 2009. She received total
disability compensation for this period and returned to full-time light-duty work.
Dr. Palmquist submitted progress reports and continued work restrictions through
December 2010. Appellant continued to have left foot pain and minimal difficulty walking. In
January 19 and April 26, 2011 reports, he provided permanent work restrictions attributable to
the accepted injuries. As of April 4, 2011, appellant was “at maintenance.” On April 7, 2011
Dr. Palmquist opined that appellant had attained maximum medical improvement. He noted no
gait abnormalities, no sensory deficits in the left foot and ankle and a normal range of motion of
all joints. Appellant no longer wore a prescribed orthotic. Dr. Palmquist observed motor
strength in the left ankle at -5/5 although there was no muscle atrophy.
On April 13, 2011 appellant claimed a schedule award. In an April 22, 2011 letter,
OWCP advised appellant of the additional evidence needed to establish her schedule award
claim, including a report from her attending physician rating impairment under the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides). It also requested information directly from Dr. Palmquist who did not submit
an impairment rating.
On May 22, 2012 OWCP referred a statement of accepted facts and the medical record to
an OWCP medical adviser for an impairment rating based on Dr. Palmquist’s reports. In a
May 28, 2012 report, Dr. Daniel D. Zimmerman, an OWCP medical adviser, provided an
impairment rating for the left leg according to the sixth edition of the A.M.A., Guides. He
reviewed the medical record and statement of accepted facts. Dr. Zimmerman concurred with
Dr. Palmquist that appellant attained maximum medical improvement on April 4, 2011.
Referring to Table 16-2 of the A.M.A., Guides, the Foot and Ankle Regional Grid, OWCP’s
medical adviser found a class 1 diagnosis-based impairment (CDX) for strain tendinitis or
history of a ruptured posterior tibialis tendon. The default value was one percent, which the
medical adviser explained was appropriate as appellant had a full range of motion and no fixed
or flexible deformity. Dr. Zimmerman noted a grade modifier for Physical Examination
2

(GMPE) of 1 for -5/5 weakness according to Table 16-7,2 and a grade modifier for Functional
History (GMFH) of zero according to Table 16-6 as appellant had no postsurgical gait antalgia
and did not use an orthotic.3 He found that a grade modifier for Clinical Studies (GMCS) was
not applicable according to Table 16-84 as there were no studies following surgery. Using the net
adjustment formula of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), or (0-1) + (1-1), the
medical adviser found a minus one adjustment to the default grade, such that the default value of
one percent remained unchanged. Dr. Zimmerman found a one percent impairment of the left
lower extremity.
By decision dated June 4, 2012, OWCP granted appellant a schedule award for a one
percent impairment of the left lower extremity. The period of the award ran from April 4
to 24, 2011.
LEGAL PRECEDENT
The schedule award provisions of FECA provide for compensation to employees sustaining
impairment from loss or loss of use of specified members of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.5 For schedule awards after May 1, 2009, the impairment is evaluated
under the sixth edition of the A.M.A., Guides, published in 2008.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition, which is then adjusted by grade modifiers based on GMFH, GMPE and
GMCS.8 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).

2

Table 16-7, page 517 of the sixth edition of the A.M.A., Guides is entitled “Physical Examination Adjustment -Lower Extremities.”
3

Table 16-6, page 516 of the sixth edition of the A.M.A., Guides is entitled “Functional History Adjustment -Lower Extremities.”
4

Table 16-8, page 519 of the sixth edition of the A.M.A., Guides is entitled “Clinical Studies Adjustment -Lower Extremities.”
5

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
7

A.M.A., Guides (6th ed., 2008), page 3, section 1.3, “The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.”
8

A.M.A., Guides (6th ed., 2008), pp. 494-531.

3

ANALYSIS
OWCP accepted that appellant sustained a left ankle sprain and strain and left tibial
tendinitis with contracture of the tendon sheath, necessitating a left medializing calcaneal slide
osteotomy, transfer of the flexor digitorum longus to the posterior tibial tendon and an
endoscopic gastrocnemius resection. Appellant claimed a schedule award on April 13, 2011. In
support of her claim, she submitted reports from Dr. Palmquist, an attending Board-certified
podiatrist, who noted that appellant attained maximum medical improvement as of April 4, 2011.
On an April 7, 2011 examination of the left lower extremity, Dr. Palmquist diagnosed no gait
abnormalities, no sensory deficits in the foot and ankle, a normal range of motion of all joints,
and -5/5 weakness. OWCP advised appellant and Dr. Palmquist on April 22, 2011 to submit an
impairment rating according to the sixth edition of the A.M.A., Guides. As Dr. Palmquist did
not provide an impairment rating, OWCP referred the medical record and a statement of
accepted facts to Dr. Zimmerman, a medical adviser, to determine the appropriate percentage of
permanent impairment.
Dr. Zimmerman provided a May 28, 2012 impairment rating for the left lower extremity,
utilizing the sixth edition of the A.M.A., Guides. After reviewing the medical record and
statement of accepted facts, he concurred with Dr. Palmquist that appellant attained maximum
medical improvement on April 4, 2011. Dr. Zimmerman found a class 1 CDX for tendinitis and
a history of a ruptured posterior tibialis tendon, with a default value of one percent. He
explained that this was the only appropriate percentage as appellant had no motor deficit or
postsurgical foot deformity. Dr. Zimmerman found a GMPE of 1 for -5/5 weakness, a GMFH of
0 as appellant had a normal gait and no longer used orthotics as of April 4, 2011, and noted that a
GMCS was not applicable as there were no postsurgical studies. Applying the net adjustment
formula of (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX), or (0-1) + (1-1), he calculated
a minus one adjustment to the default grade, resulting in a one percent impairment of the left
lower extremity.
The Board finds that Dr. Zimmerman applied the proper tables and grading schemes to
Dr. Palmquist’s findings in determining the appropriate percentage of lower extremity
impairment. Therefore, OWCP properly awarded appellant a schedule award for a one percent
impairment of the left lower extremity.
On appeal, appellant contends that she sustained a significant impairment of the left
ankle, affecting work, recreational and personal activities. She noted that she no longer worked
at the employing establishment as she was medically unable to perform her light-duty job.9
However, the medical evidence does not support that appellant sustained more than a one percent
impairment of the left lower extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

9

The Board notes that there is no claim of record for a recurrence of disability related to appellant separating
from the employing establishment.

4

CONCLUSION
The Board finds that appellant has not established that she sustained more than a one
percent impairment of the left lower extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 4, 2012 is affirmed.
Issued: February 8, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

